JUDGMENT ENTRY
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Bringing forth two assignments of error, defendant-appellant Evan McCray appeals from the trial court's judgment convicting him, following the entry of a no-contest plea, of carrying a concealed firearm in violation of R.C. 2923.12. We affirm the trial court's judgment.
In his first assignment of error, McCray contends that the trial court erred by entering a judgment of conviction because R.C. 2923.12 is unconstitutional and denies one the right to bear arms. In his second assignment, he argues that the trial court erred by overruling his motion for a judgment of not guilty. We overrule both assignments on the authority of Klein v.Leis,1 a recent Ohio Supreme Court decision that held (1) that R.C. 2923.12 does not unconstitutionally infringe upon the right to bear arms, and (2) that there is no constitutional right to bear concealed weapons.
Accordingly, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 99 Ohio St.3d 537, 2003 Ohio 4779, 795 N.E.2d 633.